Citation Nr: 0923503	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable disability rating prior to 
March 29, 2006, and to a disability rating greater than 
40 percent thereafter, for lumbosacral spine osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the Veteran's claim 
of entitlement to a compensable disability rating for 
lumbosacral spine osteoarthritis.  

In a June 2006 rating decision, the RO assigned a higher 
40 percent rating for the Veteran's service-connected 
lumbosacral spine osteoarthritis effective March 29, 2006.  A 
Travel Board hearing was held at the RO in April 2007.

In August 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to March 29, 2006, the Veteran's lumbosacral spine 
osteoarthritis was manifested by, at worst, complaints of low 
back pain, muscle tenderness, a normal range of motion, and 
problems with right heel walking.

3.  Effective March 29, 2006, the Veteran's lumbosacral spine 
osteoarthritis is manifested by, at worst, moderate muscle 
pain, severe flare-ups of low back pain, a painful range of 
motion, and considerable weakness and fatigability on 
repetitive motion.


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to 
March 29, 2006, and to a disability rating greater than 
40 percent thereafter for lumbosacral spine osteoarthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5295 (effective before September 26, 2003); 
38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2002 and in January 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that his service-connected 
lumbosacral spine osteoarthritis had worsened and noted other 
types of evidence the Veteran could submit in support of his 
claim.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence does not support 
assigning a compensable disability rating prior to March 29, 
2006, and a disability rating greater than 40 percent 
thereafter for lumbosacral spine osteoarthritis.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the March 2006 and May 2008, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Here, the Veteran 
received Vazquez-Flores notice in January 2009.  Thus, the 
Board finds that VA met its duty to notify the appellant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claim for lumbosacral 
spine osteoarthritis is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file.  

The Veteran contends that he was treated for his service-
connected lumbosacral spine osteoarthritis at Sheppard Air 
Force Base Hospital.  In response to a request from the RO 
for these records, Sheppard Air Force Base Hospital notified 
VA in September 2002 that it had no records for the Veteran. 

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which addressed the 
current nature and severity of his service-connected 
lumbosacral spine osteoarthritis.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected lumbosacral 
spine osteoarthritis is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected lumbosacral spine 
osteoarthritis currently is evaluated as zero percent 
disabling prior to March 29, 2006, and as 40 percent 
disabling thereafter, under 38 C.F.R. § 4.71a, DC 5237 
(lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5237 (2008).

As relevant to this appeal, under DC 5295, effective before 
September 26, 2003, a 20 percent rating was assigned for 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, DC 5295 (effective before September 26, 
2003).

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  Thus, the Veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria; only the former criteria are to be applied for 
the period prior to the effective date of the new criteria.  
VAOPGCPREC 3-2000.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243.  

Under the General Rating Formula, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, the 
combined range of motion of the cervical spine greater than 
270 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The medical evidence shows that, on VA examination in October 
2002, the Veteran's complaints included "on and off burning 
type pain in his lower back" which he rated as 4-5/10 on a 
pain scale and lasted on average 30 seconds to 15 minutes.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  The Veteran reported that he 
experienced low back pain 1 to 2 times a month.  Physical 
examination showed a negative lumbar spine for deformities, 
deviation, or inflammation, posture and gait within normal 
limits, tenderness to palpation of the left paraspinal 
muscle, range of motion within normal limits, negative 
straight leg raising bilaterally, an inability to walk on his 
right heel due to pain, and no problems with toe walking.  
The diagnoses included chronic lower back strain with pain 
causing mild functional impairment.

On VA outpatient treatment in February 2005, the Veteran 
complained of acute back pain which had begun 3 weeks prior.  
He denied any history of trauma.  Physical examination showed 
muscle tenderness and spasm over trapezius and scapulae 
bilaterally and a stiff neck with difficulty rotating from 
side to side.  The impression was musculoskeletal pain 
related to degenerative joint disease/osteophyte.

On VA examination on March 29, 2006, the Veteran's complaints 
included low back pain, fatigue, weakness, stiffness, and 
spasm.  The VA examiner reviewed the Veteran's medical 
records.  The Veteran denied using any assistive devices or 
aids to walk.  He reported that he could walk more than 
1/4 mile but less than 1 mile.  Physical examination showed 
normal head position, an antalgic gait, no abnormal spinal 
curvatures, no thoracolumbar spine ankylosis, and mild spasm 
and guarding with moderate pain on motion in the muscles.  
The diagnoses included lumbar osteoarthritis.

On VA examination in June 2008, the Veteran complained of low 
back pain since active service.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service medical records.  The Veteran denied 
any history of hospitalization or surgery or any history of 
bowel or bladder problems.  He reported a history of fatigue, 
stiffness, weakness, spasms, and pain.  The Veteran also 
reported that he experienced severe flare-ups of his low back 
pain every 5 to 6 months which lasted 3 to 4 days.  Physical 
examination showed muscle spasm, guarding, pain with motion, 
tenderness, and weakness in the bilateral thoracic 
sacrospinalis muscles, normal posture and gait, lumbar 
flattening, full strength and muscle tone, and full 
sensation.  Range of motion testing of the thoracolumbar 
spine showed flexion to 50 degrees with pain at 30 degrees 
actively, flexion to 60 degrees with pain at 30 degrees 
passively, with weakness being the major factor affecting 
functional capabilities on repetitive motion in all 
directions, extension to 20 degrees with pain at 15 degrees 
actively and passively and no additional limitation of 
motion, right lateral flexion to 20 degrees with pain at 
15 degrees actively and passively and no additional 
limitation of motion, left lateral flexion to 15 degrees with 
pain at 10 degrees actively and passively and no additional 
limitation of motion, right lateral rotation to 15 degrees 
with pain at 10 degrees actively and passively and no 
additional limitation of motion, and left lateral rotation to 
10 degrees with pain at 10 degrees and no additional 
limitation of motion.  X-rays of the lumbosacral spine showed 
fairly well-preserved disc spaces, minimal early end plate 
osteophyte formation, degenerative hypertrophy and sclerosis 
at L4-5 and L5-S1, no spondylolisthesis, and "Bastrop's 
spinous processes are present which can limit lumbar spine 
extension."  The Veteran reported that he had lost 14 days 
in the last 12-month period due to low back pain and still 
was employed full-time.  The VA examiner commented that the 
Veteran's low back pain had a significant effect on his 
employment resulting in increased absenteeism.  This examiner 
stated that the Veteran "exhibited considerable weakness and 
fatigability with repetitive activity due to his low back 
problem."  This examiner found no evidence of unilateral 
muscle weakness of the lower extremities.  He also stated 
that the Veteran worked with low back pain except during 
flare-ups when he was not employable and usually bedridden 
"at complete rest."  The diagnoses were chronic lumbar 
strain/sprain with limited motion and degenerative disc 
disease of the lumbar spine with radiculitis.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating prior to March 29, 2006, and to a disability rating 
greater than 40 percent thereafter, for lumbosacral spine 
osteoarthritis under either the former or revised rating 
criteria for evaluating spine disabilities.  Prior to 
March 29, 2006, the Veteran's service-connected lumbosacral 
spine osteoarthritis was manifested by, at worst, complaints 
of low back pain, muscle tenderness to palpation, a normal 
range of motion, negative straight leg raising, and an 
inability to walk on the right heel as seen on VA examination 
in October 2002.  It appears that the Veteran's October 2002 
VA examination results were the basis for the zero percent 
rating confirmed and continued in the currently appealed 
January 2003 rating decision.  See 38 C.F.R. § 4.71a, DC 5295 
(effective before September 26, 2003).  VA examination in 
February 2005 showed only muscle tenderness and spasm over 
trapezius and scapulae bilaterally and a stiff neck with 
difficulty rotating from side to side.  The impression was 
musculoskeletal pain related to degenerative joint 
disease/osteophyte.  Absent evidence of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position (i.e., a 20 percent rating 
under the former DC 5295) or evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (i.e., a 20 percent rating 
under DC 5237), the Board finds that the criteria for a 
compensable disability rating prior to March 29, 2006, for 
lumbosacral spine osteoarthritis have not been met under 
either the former or revised rating criteria.

The Veteran also is not entitled to a disability rating 
greater than 40 percent for lumbosacral spine osteoarthritis 
effective March 29, 2006, under either the former or revised 
rating criteria.  The Board observes that, because the 
Veteran is in receipt of a maximum 40 percent rating under 
the former DC 5295 effective March 29, 2006, his increased 
rating claim will be evaluated under the revised DC 5237 
which provides for higher ratings.  See 38 C.F.R. § 4.71a, 
DC 5295 (effective before September 26, 2003); see also 
38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).  
On VA examination on March 29, 2006, the Veteran reported 
that he could walk more than 1/4 mile but less than 1 mile.  
Physical examination showed normal head position, an antalgic 
gait, no abnormal spinal curvatures, no thoracolumbar spine 
ankylosis, and mild spasm and guarding with moderate pain on 
motion in the muscles.  The diagnoses included lumbar 
osteoarthritis.  The Veteran's March 2006 VA examination 
results were the basis for the higher 40 percent rating 
assigned for service-connected lumbosacral spine 
osteoarthritis under DC 5237 in the June 2006 rating 
decision.  On VA examination in June 2008, the Veteran 
reported that he experienced severe flare-ups of his low back 
pain every 5 to 6 months which lasted 3 to 4 days.  Physical 
examination showed muscle spasm, guarding, pain with motion, 
tenderness, and weakness in the bilateral thoracic 
sacrospinalis muscles, a painful range of motion with 
weakness being the major factor affecting functional 
capabilities on repetitive motion in all directions.  X-rays 
of the lumbosacral spine showed minimal early end plate 
osteophyte formation, degenerative hypertrophy and sclerosis 
at L4-5 and L5-S1, no spondylolisthesis, and "Bastrop's 
spinous processes are present which can limit lumbar spine 
extension."  The VA examiner stated that, although he found 
no evidence of unilateral muscle weakness of the lower 
extremities, the Veteran "exhibited considerable weakness 
and fatigability with repetitive activity due to his low back 
problem."  This examiner also stated that the Veteran worked 
with low back pain except during flare-ups when he was not 
employable and usually bedridden "at complete rest."  The 
diagnoses were chronic lumbar strain/sprain with limited 
motion and degenerative disc disease of the lumbar spine with 
radiculitis.  Absent evidence of unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine (i.e., a 50 or 
100 percent rating under DC 5237), the Board finds that the 
criteria are not met for a disability rating greater than 
40 percent for lumbosacral spine osteoarthritis effective 
March 29, 2006.
 
There also is no objective evidence that the Veteran 
experiences either bowel or bladder impairment such that he 
is entitled to a separate rating for any bladder or bowel 
abnormalities associated with his service-connected 
lumbosacral spine osteoarthritis.  The Veteran specifically 
denied any bowel or bladder impairment on VA examination in 
June 2008.  Thus, the Board finds that separate ratings for 
bowel or bladder impairment are not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In June 
2008, the Veteran reported that, although he was employed 
full-time, he had lost 14 days in the last 12 months due to 
low back pain.  The VA examiner stated that the Veteran's low 
back pain had a significant effect on his employment 
resulting in increased absenteeism and that the Veteran 
worked with low back pain except during flare-ups when he was 
not employable and usually bedridden "at complete rest."  
The evidence of record does not present, however, such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his lumbosacral strain osteoarthritis has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  The Board also notes 
that the 40 percent rating currently assigned for the 
Veteran's service-connected lumbosacral spine osteoarthritis 
contemplates severe disability.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).
 

ORDER

Entitlement to a compensable disability rating prior to 
March 29, 2006, and to a disability rating greater than 
40 percent thereafter, for lumbosacral spine osteoarthritis 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


